FILED
                                                         Jun 20 2018, 11:45 am

                                                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                                                                  and Tax Court


                      IN THE

Indiana Supreme Court
     Supreme Court Case No. 49S02-1709-JV-567

                         B.A.,
                Appellant (Respondent),

                          –v–

                 State of Indiana,
                  Appellee (Petitioner).


    Argued: October 30, 2017 | Decided: June 20, 2018

Appeal from the Marion Superior Court, Juvenile Division,
                 No. 49D09-1602-JD-234
        The Honorable Marilyn A. Moores, Judge
       The Honorable Scott B. Stowers, Magistrate

On Petition to Transfer from the Indiana Court of Appeals,
                 No. 49A02-1606-JV-1474



             Opinion by Chief Justice Rush
    Justices David, Massa, Slaughter, and Goff concur.
Rush, Chief Justice.

   The vital mission of educating our youth requires schools to daily
provide safety, security, and student discipline. In recent decades, schools
have turned to resource officers for help. These officers protect students
and staff, offer mentorship—and, yes, help with discipline and criminal
investigations. As their presence has grown, so too have questions of
students’ constitutional rights. Today we address for the first time one of
those questions: when are students entitled to Miranda warnings at
school?

   Here, in response to a bomb threat on a bathroom wall, thirteen-year-
old B.A. was escorted from his bus and questioned in a vice-principal’s
office. Officers hovered over B.A. and encouraged him to confess, but no
one gave him Miranda warnings.

   We hold that B.A. was in police custody and under police interrogation,
so he should have been Mirandized. We therefore reverse his delinquency
adjudications.


Facts and Procedural History
   Scribbled in pink marker in a Decatur Middle School boys’ bathroom
came the threat: “I will Got A bomb in the school Monday 8th 2016 not A
Joke.” School Resource Officer Tutsie “immediately went into
investigative mode” and soon narrowed the suspects to two students—
including thirteen-year-old B.A.

  The next Monday, February 8, 2016, school resource officers and
administrators walked through the school and found it safe. Then, when
B.A.’s bus arrived, Vice-Principal Remaly and School Resource Officer
Lyday removed B.A. from his bus and escorted him to Remaly’s office.

  B.A. sat in front of Remaly’s desk while Officer Lyday stood a few feet
away. Early in B.A.’s interview, Officer Tutsie came in and took Officer
Lyday’s spot while Officer Lyday moved to sit at a conference table
behind B.A. Around that same time, a third school resource officer—




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 2 of 14
Officer Wheeler—came in and sat at the conference table. All three officers
wore police uniforms.

  Vice-Principal Remaly led the interview, asking if B.A. knew why he
was there. B.A. maintained that he did not. To see if B.A.’s handwriting
matched the bomb threat, Officer Tutsie handed B.A. written sentences
and told B.A. how to copy them.

   After B.A. copied the sentences, Remaly decided that the handwriting
sample matched the threat and asked B.A. why he did it. Then Officer
Lyday interrupted to say, “Come on, man, just—just tell the truth.” B.A.
started crying, lowered his head, and said “I don’t know. I’m sorry.”
Remaly then ended the interview—which had lasted fifteen minutes—and
called B.A.’s mother. When she arrived and asked B.A. what happened, he
told her, “I’m sorry mom, it was a joke” and admitted that it was a dumb
thing to do.

   With these admissions, Remaly suspended B.A. from school, pending
expulsion. He then turned B.A. over to the school resource officers, who
arrested him and took him to the Marion County Juvenile Detention
Center.

   The State alleged that B.A. was delinquent for committing false
reporting, a Level 6 felony if committed by an adult, and institutional
criminal mischief, a Class A misdemeanor if committed by an adult. B.A.
moved to suppress the evidence from his interview, arguing that he was
entitled to Miranda warnings since he was under custodial interrogation
and that officers failed to secure waiver of his Miranda rights under
Indiana’s juvenile waiver statute. See Ind. Code § 31-32-5-1 (2017). After a
hearing, the juvenile court denied the motion and found B.A. delinquent
on both counts.

   B.A. appealed, and the Court of Appeals affirmed. B.A. v. State, 73
N.E.3d 720, 730 (Ind. Ct. App. 2017). It held that Miranda warnings were
not required because a school administrator questioned B.A. for an




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 3 of 14
educational purpose. Id. We granted transfer, vacating the Court of
Appeals opinion. Ind. Appellate Rule 58(A). 1


Standard of Review
   We review the admission of B.A.’s incriminating statements for an
abuse of discretion. See Snow v. State, 77 N.E.3d 173, 176 (Ind. 2017). But
the underlying issue—whether B.A. was under custodial interrogation—is
purely legal and entitled to de novo review. See State v. Brown, 70 N.E.3d
331, 335 (Ind. 2017). We thus first address whether B.A. was in police
custody and then whether he was under police interrogation.


Discussion and Decision
   The parties agree that Miranda warnings protect students at school but
disagree whether B.A. was entitled to the warnings. The critical inquiry is
whether he was under custodial interrogation. B.A. argues that he was in
custody under the totality of the circumstances and that he was
interrogated because police officers participated in his interview. The State
responds that the officers’ presence was noncoercive and that they did not
directly question B.A.

   We start by exploring how Miranda ties into modern schools’ efforts to
stay safe and crime-free. We then explain the tests for police custody and
police interrogation in a school setting and apply them to the undisputed
facts here. We conclude that because B.A. was under custodial




1We held oral argument in Evansville at the University of Southern Indiana. We thank the
university for its outstanding hospitality; the parties for their travel and excellent advocacy;
and the students from the Academy for Innovative Studies, Benjamin Bosse High School,
Boonville High School, Crawford County Junior–Senior High School, Evansville Day School,
Early College High School, New Tech Institute, Randall T. Shepard Leadership and Law
Academy, Signature School, St. Philip School, and Tecumseh High School for their respectful
attention and insightful questions.



Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018                   Page 4 of 14
interrogation yet not Mirandized, his incriminating statements should
have been suppressed. The juvenile court therefore abused its discretion.


I. Miranda warnings protect students under custodial
   interrogation.

    A. The modern school setting.

   Our schools face the monumental task of shielding students from an
array of dangers in order to provide safe learning environments.
Partnering with school resource officers is a key part of that effort; sworn
law enforcement officers protect nearly half of the country’s public
schools. 2

   These officers wear many hats. They ensure school safety and mentor
and educate students, but they also investigate crimes and make arrests. 3
See Ind. Code §§ 20-26-18.2-1, -3, -16-6(b) (2017). This means that school
discipline sometimes falls under the watchful eye of the police. See
generally Paul Holland, Schooling Miranda: Policing Interrogation in the
Twenty-First Century Schoolhouse, 52 Loyola L. Rev. 39 (2006).

   For students, the stakes of the disciplinary process are high. Students
can be suspended and expelled, as B.A. was here. B.A., 73 N.E.3d at 723.
But those educational consequences are just the tip of the iceberg since
school police officers’ involvement can also lead to criminal charges. B.A.,
for example, was arrested and taken to the juvenile detention center at the
end of his interview. Some students are sentenced to jail time. See, e.g.,
N.C. v. Commonwealth, 396 S.W.3d 852, 854–55 (Ky. 2013). And others are



2In 2015–16, sworn law enforcement officers protected 39,900 out of 83,600 public schools.
Melissa Diliberti et al., National Center for Education Statistics, Crime, Violence, Discipline, and
Safety in U.S. Public Schools (July 2017).
3 See generally D.J. Schoeff, Opinion, Properly select, train school resource officers, Indianapolis Star
(Oct. 23, 2015), https://www.indystar.com/story/opinion/readers/2015/10/23/properly-select-
train-school-resource-officers/74504540/ (maintaining that while all school resource officers
have arrest powers, their primary functions are education and mentoring).



Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018                          Page 5 of 14
waived into adult court, where they face years-long sentences. See, e.g.,
Norris v. State, 896 N.E.2d 1149, 1151 (Ind. 2008).

   Ultimately, as the law-enforcement presence grows in today’s schools,
so does the discussion of students’ rights. See, e.g., Holland, supra, at 39.
One of those rights—the right against self-incrimination—“reflects many
of our fundamental values and most noble aspirations,” including “our
unwillingness to subject those suspected of crime to . . . self-accusation.”
Carter v. Kentucky, 450 U.S. 288, 299 (1981) (quoting Murphy v. Waterfront
Comm’n, 378 U.S. 52, 55 (1964), overruled in part on other grounds by United
States v. Balsys, 524 U.S. 666 (1998)). Indeed, the right, “while sometimes ‘a
shelter to the guilty,’ is often ‘a protection to the innocent.’” Id. at 299–300
(quoting Murphy, 378 U.S. at 55). Because of that important role, as
explained below, the right against self-incrimination is protected by
Miranda warnings.


    B. Miranda’s history and application in schools.
   The Supreme Court of the United States’s groundbreaking Miranda v.
Arizona decision adopted the now-famous “Miranda warnings.” 384 U.S.
436, 444 (1966). They apply to suspects under custodial interrogation, who
must be told that they have “a right to remain silent, that any statement
[they do] make may be used as evidence against [them], and that [they
have] a right to the presence of an attorney, either retained or appointed.”
Id. As the Miranda Court noted, “the very fact of custodial interrogation
exacts a heavy toll on individual liberty and trades on the weakness of
individuals,” id. at 455, so they may be psychologically coerced into
speaking, id. at 446–48. These warnings thus safeguard the Fifth
Amendment right against self-incrimination by warding off police
coercion. Id. at 467; Howes v. Fields, 565 U.S. 499, 507 (2012).

  Children are particularly vulnerable to that coercion, making Miranda
warnings especially important when police place a student under
custodial interrogation at school. J.D.B. v. North Carolina, 564 U.S. 261, 269,
276 (2011) (citing Miranda, 384 U.S. at 467) (“In the specific context of
police interrogation, events that ‘would leave a man cold and
unimpressed can overawe and overwhelm a’ teen.” (quoting Haley v. Ohio,


Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018     Page 6 of 14
332 U.S. 596, 599 (1948)). In other words, students surely enjoy Miranda
rights just as teachers, parents, janitors, cafeteria staff, or other adults at a
school do. See J.D.B., 564 U.S. at 276. “It would indeed be surprising if the
privilege against self-incrimination were available to hardened criminals
but not to children.” In re Gault, 387 U.S. 1, 47 (1967). After all, students do
not “shed their constitutional rights . . . at the schoolhouse gate.” Vernonia
Sch. Dist. 47J v. Acton, 515 U.S. 646, 655–56 (1995) (quoting Tinker v. Des
Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 506 (1969)).

   In J.D.B. the Supreme Court of the United States considered custodial
interrogation in schools. 564 U.S. at 269, 276. There, a police officer pulled
a thirteen-year-old seventh grader out of class, took him to a conference
room, and questioned him for at least half an hour. Id. at 265. The Court
held that a juvenile suspect’s age is relevant to Miranda’s custody analysis,
as long as it’s known by the interviewing officer or would be objectively
apparent to a reasonable officer. Id. at 277. Though the Court did not
decide whether J.D.B. was under custodial interrogation, the implication is
unmistakable: Miranda warnings protect students when they are placed
under custodial interrogation at school.

   Courts have understandably grappled with the custodial interrogation
test in schools. For example, the Colorado Supreme Court applied J.D.B.
and held that a seventh-grader was not entitled to Miranda warnings at
school because he was not in custody. People v. N.A.S., 329 P.3d 285, 290
(Colo. 2014). The Supreme Court of Kentucky similarly applied J.D.B.,
finding that a student was entitled to Miranda warnings because he was
under custodial interrogation, even in a school-discipline matter. N.C., 396
S.W.3d at 862–63. And the Supreme Court of Pennsylvania held that
Miranda warnings were required when school police officers questioned a
student at school. In re R.H., 791 A.2d 331, 334 (Pa. 2002). So, cases before
and after J.D.B. reveal the challenge of determining custodial interrogation
(and thus whether Miranda warnings are required) in schools.

   These cases also show that there is no “educational purpose” exception
to Miranda like the one our Court of Appeals applied. B.A., 73 N.E.3d at
730. Instead, “confessions of juveniles require special caution.” In re Gault,
387 U.S. 1, 45 (1967). Rather than using special caution, that exception



Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018     Page 7 of 14
would swallow the Miranda rule, leaving less protection for students than
for other suspects.

   Also in keeping with special protections for juveniles, our legislature
has crafted Indiana’s juvenile waiver statute. See I.C. § 31-32-5-1. When
Miranda applies to minor students, this statute does too. It allows an
unemancipated juvenile to waive Miranda rights only through counsel or a
custodial parent, guardian, custodian, or guardian ad litem. Id. If the
statute is not followed, the State cannot use any statements as evidence.
D.M. v. State, 949 N.E.2d 327, 333–34 (Ind. 2011).

   This background leads to two points worth emphasizing. First,
Miranda’s key exception—for public safety—will of course apply in
schools in cases of imminent danger. See New York v. Quarles, 467 U.S. 649,
655 (1984); Bailey v. State, 763 N.E.2d 998, 1001–02 (Ind. 2002). So when
police face the pressing need to secure the safety of students at school in
light of present-day threats, Miranda warnings may be bypassed. See
Quarles, 467 U.S. at 657–59. Here though, as the parties agree, B.A.’s school
was in no danger at the time of his interview.

   And second, none of this is to say that schools and their resource
officers must avoid placing students under custodial interrogation.
Students sometimes commit crimes that school resource officers will have
to investigate, often by interviewing suspects. This proper role of resource
officers may place students in custody. When it does, officers must give
Miranda warnings and follow Indiana’s juvenile waiver statute before
asking questions. See S.G. v. State, 956 N.E.2d 668, 675 (Ind. Ct. App. 2011),
trans. denied; I.C. § 31-32-5-1.

   In sum, Miranda warnings and Indiana’s juvenile waiver statute apply
when minor students are placed under custodial interrogation. We now
turn to the more complex discussion: the custodial interrogation test in
schools.




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 8 of 14
    C. The custodial interrogation test in schools.


        1. Custody.
   The initial step in the custody analysis asks whether a reasonable
person in the suspect’s situation would feel free to leave. Howes v. Fields,
565 U.S. 499, 509 (2012). Of course, no student feels free to just walk out of
the principal’s office, so this step points toward custody. See Schall v.
Martin, 467 U.S. 253, 265 (1984) (“[J]uveniles, unlike adults, are always in
some form of custody.”). But that does not end the analysis.

  For there to be custody, the suspect’s situation must also present “the
same inherently coercive pressures as the type of station house
questioning at issue in Miranda.” Howes, 565 U.S. at 509; Berkemer v.
McCarty, 468 U.S. 420, 437–38 (1984). In schools, the extent of those
pressures shifts along a spectrum based on how much coercive power of
law enforcement is brought to bear against the student. See S.G., 956
N.E.2d at 676 (citing Holland, supra, at 41). Our Court of Appeals has
already provided guidance for cases falling near the ends of this custody
spectrum.

   On one end of the spectrum lies traditional school discipline. Id. This
discipline—handed down by school officials alone—does not place
students in custody because police officers aren’t involved. K.F. v. State,
961 N.E.2d 501, 512 (Ind. Ct. App. 2012), trans. denied. So, as in today’s
companion opinion D.Z. v. State, when school officials are not agents of
the police, a clear rule applies: they can question students without
providing Miranda warnings. See D.Z. v. State, No. 18S-JV-295, ___ N.E.3d
___, slip op. at 4 (Ind. June 20, 2018); S.G., 956 N.E.2d at 680. And even if a
police officer is present, a single officer’s unintimidating presence is
unlikely to create custody. See S.G., 956 N.E.2d at 679.

   On the other end of the spectrum lie armed and uniformed police
officers who pull students from class in handcuffs before questioning
them. See id. at 676. And “even when a private party such as a school
initiates an investigation,” an officer’s “pervasive presence” will probably




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018    Page 9 of 14
create custody. Id. at 678–79. These fairly well-defined ends of the custody
spectrum provide the clearest guidance.

   Many cases, though, will fall in the spectrum’s messy middle, posing
“difficulty deciding exactly when a suspect has been taken into custody.”
Berkemer, 468 U.S. at 441. In schools, under Miranda’s totality-of-the-
circumstances test, myriad factors may be relevant:

   • The number of officers present and how they are involved. See S.G.,
956 N.E.2d at 679–80 (finding no custody from one officer’s minimal
     involvement).
   • Whether the setting is a traditional school-discipline environment or
     is police dominated. In re Tyler F., 755 N.W.2d 360, 369 (Neb. 2008).
   • What the student is told about the interview. See In re C.H., 763
N.W.2d 708, 715 (Neb. 2009).
   • The length of the interview. N.A.S., 329 P.3d at 289.
   • The student’s age. J.D.B., 564 U.S. at 277.
   • Whether the student is arrested after the interview. See Howes, 565
U.S. at 509.
   • The relationship between the parties, including whether police
     officers act as teachers, counselors, or law enforcement agents. See
     Minnesota v. Murphy, 465 U.S. 420, 459–60 (1984) (Marshall, J.,
     dissenting); Holland, supra, at 74–75. Some schools embrace all three
     roles for their resource officers, while in other schools one role
     dominates. Holland, supra, at 75–77.
This list is not exhaustive given Miranda’s totality-of-the-circumstances
test, but it offers some factors that may be relevant in the school setting.

   Of course, a bright-line rule for custody would be easier for schools,
police, and courts to apply in these close cases. But despite its challenges,
we cannot replace Miranda’s custody spectrum with a simple, clear line.
Such a line could not account for each case’s nuances, as Miranda’s
totality-of-the-circumstances test requires. See Berkemer, 468 U.S. at 441
(rejecting “a clearer, more easily administered line” as contrary to
Miranda’s custody test); Howes, 565 U.S. at 505–06.




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 10 of 14
        2. Interrogation.

   Police custody alone does not trigger Miranda; there must be police
interrogation as well. Rhode Island v. Innis, 446 U.S. 291, 300 (1980).
“‘[I]nterrogation’ under Miranda refers not only to express questioning,
but also to any words or actions on the part of the police . . . that the police
should know are reasonably likely to elicit an incriminating response from
the suspect.” Id. at 301. The focus is the suspect’s perceptions, not police
intent. Id.

  As with custody, when police officers aren’t present, a bright-line rule
applies: absent an agency relationship with police, words or actions from
school officials are not interrogation. See Ritchie v. State, 875 N.E.2d 706,
717 (Ind. 2007); S.G., 956 N.E.2d at 680–81; G.J. v. State, 716 N.E.2d 475, 477
(Ind. Ct. App. 1999).

   But like the custody spectrum, the interrogation test may confound
school administrators and resource officers when police are present. While
a bright-line rule would thus be beneficial here too, the Miranda
framework does not allow it. See Innis, 446 U.S. at 301–02. The
“interrogation” analysis instead turns on police knowledge and actions
and the suspect’s perceptions. Id.

  What does this mean for B.A.? He should have been given Miranda
warnings if police placed him under custodial interrogation. Miranda, 384
U.S. at 444. We turn to that analysis, addressing first whether B.A. was in
police custody and second whether he was under police interrogation.


II. B.A. was under custodial interrogation.

    A. B.A. was in police custody.

   When B.A. arrived at school that Monday morning, a uniformed Officer
Tutsie escorted him from his bus straight to Vice-Principal Remaly’s
office. As Remaly talked with B.A., at least one officer—and often three—
stayed at all times between B.A. and the door. There’s no indication that
any of these officers had built a relationship with B.A., or that B.A. had


Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 11 of 14
any disciplinary history with them. In fact, only one officer, Officer
Wheeler, typically worked at the middle school. The officers were aware,
though, that B.A. was a young middle-schooler. So they knew that a
reasonable person in B.A.’s shoes would be “more vulnerable or
susceptible to . . . outside pressures” than would adults or older teenagers.
J.D.B., 564 U.S. at 272 (omission in original) (quoting Roper v. Simmons, 543
U.S. 551, 569 (2004)).

   Despite B.A.’s youth and the severity of the situation, no one called his
mom until after his interview. This left him in an unfamiliar, police-
overshadowed situation without parental or other support. See Lewis v.
State, 259 Ind. 431, 437, 440, 288 N.E.2d 138, 141, 142 (1972), superseded by
statute, Indiana’s juvenile waiver statute, P.L. 1-1997. No one told B.A. that
he was free to call his mother, leave the room, take a break, or go to class.
See C.H., 763 N.W.2d at 715 (finding it “crucial” whether juveniles are told
they are free to leave). Instead, after the interview and, finally, a brief
meeting with B.A.’s mother, officers arrested B.A. to take him
“downtown” to the juvenile detention center. See Howes, 565 U.S. at 509
(noting that whether the interviewee is released after questioning matters
in the custody analysis).

   As the State points out, no one yelled at or threatened B.A. Still, the
consistent police presence would place considerable coercive pressure on
a reasonable student in B.A.’s situation. So this case lies solidly on the
“custody” end of the student-confinement spectrum. See S.G., 956 N.E.2d
at 676.


    B. B.A. was under police interrogation.
   Officer Tutsie himself prepared a handwriting test, handed it to B.A.,
and explained to B.A. how to copy the sentences. As he testified, this test
“was investigation material that only a police officer can probably have
experience to do.” And its aim was obtaining a sample to compare to the
pink-marker bomb threat.

   Then, Officer Lyday told B.A., “Come on, man, just—just tell the truth.”
In context, B.A. surely saw this for what it was: an order to fess up. This



Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 12 of 14
tag-team probe, though limited, was interrogation because the officers
should have known that it was “reasonably likely to elicit an
incriminating response,” Innis, 446 U.S. at 301. And it worked, finally
prompting B.A.’s tearful confession and trip to juvenile detention.


Conclusion
   Since B.A. was under custodial interrogation but was not Mirandized,
his statements should have been suppressed under both Miranda and
Indiana’s juvenile waiver statute. The trial court thus abused its discretion
in admitting the statements. We accordingly reverse his delinquency
adjudications and remand this case to the juvenile court.


David, Massa, Slaughter, and Goff, JJ., concur.



ATTORNEYS FOR APPELLANT
Amy E. Karozos
Greenwood, Indiana

Ruth A. Johnson
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Caryn N. Szyper
Angela N. Sanchez
Kelly A. Loy
Deputy Attorneys General
Indianapolis, Indiana



ATTORNEYS FOR AMICUS CURIAE
CENTER ON WRONGFUL CONVICTIONS OF YOUTH




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 13 of 14
Cara Schaefer Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana

Laura Nirider
Northwestern Pritzker School of Law
Chicago, Illinois




Indiana Supreme Court | Case No. 49S02-1709-JV-567 | June 20, 2018   Page 14 of 14